CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference of our report dated January 27, 2014 on Dreyfus New Jersey Municipal Money Market Fund, Inc. for the fiscal year ended November 30, 2013 which is incorporated by reference in this Registration Statement (Form N-1A Nos. 33-20891 and 811-5527) of Dreyfus New Jersey Municipal Money Market Fund, Inc. /s/ ERNST & YOUNG LLP New York, New York March 25, 2014
